Citation Nr: 9930430	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  98-15 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of the perforation of the left tympanic membrane.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut, which denied entitlement to a 
compensable evaluation for the residuals of the perforation 
of the left tympanic membrane.  The veteran timely appealed 
this determination to the Board.

In an October 1997 statement, the veteran requested that he 
be afforded a hearing before a Member of the Board.  However, 
in an August 1998 statement, the veteran indicated that he 
did not seek such a hearing.  Thus, the Board considers the 
veteran's request for a Board hearing withdrawn.  See 38 
C.F.R. § 20.704(e) (1999).  In a statement dated later that 
same month, the veteran stated that he wished to appear for a 
hearing before RO personnel.  However, in a September 1998 
Report of Contact filed with the RO, the veteran's 
representative indicated that he had been contacted by the 
veteran who told advised him that, due to "transportation 
problems," he could not report for the RO hearing scheduled 
that month, and that he did not wish the hearing to be 
rescheduled.  Hence, the veteran's request for an RO hearing 
also is deemed withdrawn. 


REMAND

A review of the claims folder reveals that, in a December 
1950 rating decision, the RO granted service connection for 
"residuals of the perforation of the left eardrum, healed, 
hearing acuity 20/20 bilateral."  Thus, the RO has long 
considered the veteran's hearing as a factor in evaluating 
the residuals of perforation of the left tympanic membrane.  
Indeed, in considering the current claim for an increased 
rating, the RO specifically noted the veteran's impaired 
hearing, but reasoned that such was not of sufficient 
severity as to warrant a compensable evaluation.

However, the Board observes that, on May 11, 1999, VA 
announced amendments to VA's Schedule for Rating Disabilities 
(Ratings Schedule) the criteria for evaluating diseases of 
the ear and other sense organs, to include perforation of the 
tympanic membrane and disability from hearing loss.  64 Fed. 
Reg. 25202-25210 (1999) (to be codified at 38 C.F.R. §§ 4.85-
4.87).  The amended criteria became effective on June 10, 
1999.  Under the new criteria, when the pure tone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) are 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  64 Fed. Reg. 25202-
25210 (to be codified at 38 C.F.R. § 4.86).  Because the 
record reflects that at several frequencies the veteran's 
pure tone thresholds were at 55 decibels or more, this change 
might have an impact on the evaluation of the veteran's 
hearing loss.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The RO has not, to date, considered the veteran's 
claim under both the former and revised applicable schedular 
criteria.  Such action is necessary, in the first instance, 
to avoid any prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  Furthermore, if the claim is 
again denied, the RO must provide notice to the veteran of 
the revised applicable schedular criteria, and afford him an 
opportunity to respond with argument/evidence.

However, the Board finds that additional other development is 
warranted prior to readjudication of the claim in light of 
the revised applicable schedular criteria.  The Board notes 
that the report of the December 1997 VA examination the 
veteran underwent in connection with his current claim 
reflects that the veteran's claims folder had not been made 
available for review.  Moreover, although the report does not 
indicate that the veteran wore hearing aids, in statements 
filed since that time, the veteran reports that he currently 
wears them; this suggests a possible worsening of the 
disability since his last evaluation.  Furthermore, it is 
unclear whether all relevant factors were considered in 
connection with evaluating the disability.  For example, the 
veteran stated during the examination that the disability was 
productive of "occasional drainage;" however, it does not 
appear that the RO considered this complaint.

Thus, the Board concludes that a contemporaneous and thorough 
VA examination, one which takes into consideration a review 
of the history of the veteran's service-connected disability 
as well as his current complaints, is warranted to accurately 
assess the extent and severity of the service-connected 
disability.  See Fenderson v. West, 12 Vet. App. 119, 127 
(1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  The RO 
should obtain and associate with the claims file all 
outstanding records of pertinent medical treatment/evaluation 
before scheduling the veteran to undergo further examination.

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran, dated since October 1996, from 
any and all relevant VA medical 
facilities, as well as from any other 
facility or source identified by the 
veteran.  However, if any such records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The veteran should be afforded a VA 
ear, nose and throat examination to 
determine the nature and extent of the 
residuals of the perforation of the left 
tympanic membrane, to specifically 
include hearing loss.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND.  The report 
of the examination should reflect 
consideration of the veteran's pertinent 
medical history and complaints.  All 
pertinent clinical findings and tests 
should be performed, to include 
audiometry (with speech discrimination 
evaluation, as appropriate).  The 
physician should clearly identify, and 
provide an assessment of the severity of, 
each residual disability of the 
perforation of the left tympanic 
membrane, to include hearing loss.  The 
examiner must set forth all relevant 
findings, along with the rationale 
underlying any conclusions drawn or 
opinions expressed (to include, as 
appropriate, citation to specific 
evidence in the record) in a typewritten 
report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If any requested action is not 
undertaken, or is deficient in any 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the claim on appeal in 
light of all relevant evidence of record 
and all pertinent legal authority.  The 
RO should specifically consider the 
former and revised applicable schedular 
criteria (effective June 10, 1999), and 
the Karnas decision, cited to above.  The 
RO should also consider whether the 
record presents a basis for separate 
evaluations for hearing loss and any 
other residual of the service-connected 
disability.  See 38 C.F.R. § 4.14; 
Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) (permitting separate evaluations 
for separate problems arising from the 
same injury if they do not constitute the 
same disability or same manifestation 
under 38 C.F.R. § 4.14).  The RO must 
provide adequate reasons and bases for 
its determinations and address all issues 
and concerns that were noted in the 
REMAND.

5.  If the benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


